Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 1 of 17 PageID: 8



 McELROY, DEUTSCH, MULVANEY &CARPENTER, LLP
 1300 Mount Kemble Avenue
 P.O. Box 2075
 Morristown, New Jersey 07962-2075
 (473) 993-8100
 Attorneys for Defendant,
 Prestige Maintenance USA

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                             Civil Action Number:
RHONDA BRACKE'TT,

                   Plaintiff,

~~                                                              AFFIDAVIT

PRESTIGE MAINTENANCE, USA A/K/A                            ELECTRONICALLY FILED
PRESTIGE CLEANING SERVICE, J. C.
PENNEY CORPORATION, INC., et al.,

                 Defendants.


 STATE OF NEW JERSEY            )
                                        5S:
 COUNTY OF MORRIS               ~


        I, DIANA M. HENDRY, ESQ., duly sworn according to law, upon my oath,

 depose and say:

        1.      I am an attorney in the State of New Jersey and of counsel with the firm of

 McElroy, Deutsch, Mulvaney &Carpenter, LLP.

        2.      I am familiar with the facts and statements made herein.

        3.      The Summons and Complaint and Amended Complaint annexed hereto as

 Exhibit A are true copies from our file in this matter,
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 2 of 17 PageID: 9



         4.      The Affidavit of Service, which states that the Summons and Complaint

 were served on Prestige Maintenance USA ("Prestige") on March 31, 2020, is a true copy

 from our file in this matter, is annexed hereto as Exhibit B.

         5.      At the time the State Action was filed, Prestige was and continues to be a

 corporation organized and existing by virtue of the laws of the State of Texas with its

 principal place of business at 7460 W 100th Place, Bridgeview IL 60455.

         6.     At the time the State Action was filed, J. C. Penney was and continues to

 be a corporation organized and existing by virtue of the laws of the State of Delaware

 with its principal place of business at 6501 Legacy Drive, Plano, Texas 75024.

        ?~      Plaintiff resides in the Township of Montclair, County of Essex, State of

 New Jersey. Exhibit A.

        8.      Based on the Amended Complaint and upon information and belief,

 plaintiff is a citizen of the State of New Jersey.

        9.      I initially sent an email to plaintiff's counsel on March 17, 2020, regarding

 the issue of removal.

         loo     I subsequently spoke with plaintiff's counsel on the telephone, regarding

 the issue of removal and he was not amenable to stipulating to damages less than

 $75,000.

         11.    On Apri129, 2020, l emailed plaintiff's counsel to confirm that he was not

 willing to stipulate on behalf of his client to damages less than the jurisdictional threshold

 with regard to defendant Prestige.

         12.    I have not received a reply to that email.

         13.     Plaintiff has not made a settlement demand.




                                                2
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 3 of 17 PageID: 10



         14.     A subpoena was issued for records pertaining to plaintiff.

         15.     As a result, Prestige has obtained certain medical records.

         16.     In those medical records is a report by Dr, Robin M. Gehrmann of

  Collegiate Orthopaedics &Sports Medicine Institute. A true copy from our file in this

  matter is annexed hereto as Exhibit C.

         17.     Dr. Gehrmann summarizes plaintiff's medical treatment and diagnoses.

         18.     Dr. Gehrmann's impression includes the opinion that "l feel she has

  developed complex regional pain syndrome involving her left knee. , . I feel she would

  benefit from evaluation by a pain management physician who could potentially perform

  same nerve blocks as well as comprehensive physical. therapy."

         19.     Dr. Gehrmann relates her symptoms to the incident at issue.

         20.     Complex regional pain syndrome is a very serious diagnosis that can lead

  to significant damages if proven.:

         21.     J. C. Penney has consented to removal of this action to federal court,

         22.     If plaintiff is able to demonstrate that her alleged injuries and medical

  procedures are a result of the incident complained of at J. C. Penney, as she alleges in her

  Amended Complaint; if she is able to prove that Prestige permitted a hazardous condition

  to exist an its premises, as alleged in the Amended Complaint, and if she is able to

  demonstrate that her condition and/or symptoms are not a result of any pre-existing

  condition, if she is able to demonstrate that her diagnoses are valid; and if she is able to

  demonstrate that her alleged injuries are causally related to the alleged hazardous

  condition, then a trier of fact could find that plaintiff's damages exceed $75,000.




                                               3
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 4 of 17 PageID: 11



           I am aware that if any of the foregoing statements made byr me are willfully false,

  I am subject to punishment.


                                                      ,~~  _
                                                             ,s ~,.
                                                                    _  ~
                                                        Diar~a M. Hendry ~ sq.

  Sworn to and subscribed
  before me this 30th day
  of Apri12020.


         ~~~
         I~~~i~A R. GABRiEL
         Contmissiott #2400136
   2~t~ry f~;~biic, State of New Jersey
            OB,~~
         ~?~~
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 5 of 17 PageID: 12
      Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 6 of 17 PageID: 13

03!20!2020       13:46 ANDREW GRAULICH ATTY AT LAW                                               (FA~t~9736423677                  P.042l~17




                                                            S~MMQNS
     A#t01~'Y'tGy(S)    ANDREW H, C}R.AUT.I~H
                     17 Academy Street
     t~f~~e Address
                     Sate 11Ii                                   .                           1'~Tew Jersey
     Town, State, Zip bode Newark, NJ OTl U2
     Telephone Number           (973) 642-7$55                                      ~asex                           COUNTY
     Attarney(s) for Pleanti~       ~,honda H~ckatt                                 LAW bNISION                     ~3IVI5ION
    R.FTONDA BRACKET'T'                                                            DbCk~et N0: L-1$38-20


               Plaintiffs)
                                                                                        ~Y~~ ACTIt~I~I~
         vs.
    PIt~STIGE MrliN1'EI~tANCE, USA, at aL                                                SYTl1~~l~~T~

               Defendaxit(s)

     From The Stato of Nvw Jersey Ta Tha Def~ndant(s) !+tamed Abdve:

         'The plaintiff, named above, has flail $ l~wguit against you in the Superior Court oPNewv Jtrsay. The complaint
    ~t#achad to this summons states the basis for this lawsuit. If you dispute #hi$ complaint, you or your ~t#orney must file a
    written answer or motion and pivof of service with the deputy clerk of tf~a Superior Court in the cauaty listed above wfthfn
    ~S days from the date yon received this summons, not caunbng the date you rocefvtd it. (A directory of the ~tldresses of
    each deputy clock of the Superior Cpurt is available in the civil pivision Management Qf'five in the county listed above and
    online at http:l/www iudieiarvstaW nj uslnro s~/10I53 deptycierklawref ndf.) If the complaint is one in farecl4sureti then
    you must file your written arssswer or rnotian end proc,f of servic4 with the Clerk of the Superlgr Court, Haghes Justico
    Cgmplex, P.t7. Box 972, Trenton, NJ 08625-09'71. A filing fee payable to the Treasurer, State of New Jersey and s
    eomplet+e~! Case Information St~tttement (availabia fhpm #h~ deputy olerk of the Superior Court) must accompany your
    answor ar motion when It is ~tod~ You must also send ~ copy of your answer ar motion to plaintiffs atW~ey whose Hama
    atjd address appear above, or to plaintiff, if no $rtornoy is named above. A telephony osU will not protect your rights; you
    must fla and serve a wriiton answer or motion (with foe Qf SI75,00 and completed C&se Information Statement) ifyou
    wane the court to heir your dofanst~.

         Tf you do not ate and serve a written ~swer or motion within 35 days, the court may enter a judgment agafnst you for
    the relief plaintiffdomands, plus interest and ao~ts of suit. If judgmont is entered against you, cho 5hariff'may seize your
    money, wages ae pmporty to ply X11 ar part of the judgment.

          If you cannot afford an attorney, you may ea11 this Leg~I Services office in the cownty where you livo ar the Legal
    Services nfNew Tersey stn#ewidc Hotline at 1-888-L~N7~LAW (i-888-576-55 9). If you flo not have an attorney and are
    not eligible for frea teg~I assistance, you may pbiain a referral to en atkotuey by enIling one of the ~,swyer ReferrsE
    S~!'yjG88. A direG~ry with contact information for local Legal Serviecs Offices and Lawyer Refarrat 5crvieas is ~va3labla
    ~n the Civii Jaivision Msnagarnent t~ffive in the county 13sted above and online at
         :/
       ,~/ti~,j~adiai~~.stAte.ni.~a/pros~IOt        dgn~,volorklawrefndf.


                                                                     Clerk of the Superior Court
    DATED;             03/19/2020

    Narx~~ of Defendant tp Bcs Served;        Prostigo Main#enance u,JSA

    Address of Defendant to Be Served:         1$081oth strae~, Suitt 30Q, Piano, Teucas 75474


    Revised 11/1?!2414, CN 10992-LngIish {Appendix XII-A)
      Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 7 of 17 PageID: 14

03!20!2420   13:47 ANDREW GRAUIICH ATTY AT LAW                               ~,~~~423s7~              P.Q~d3l017



               ANAREW H. GRAULZCH, ESQ.
               X7 AGA~.7~MY STI2~ET, ~X,T~'I'E 1111
               NEWA ,NEW ~'~RS~'i' 07102
               {97~ 642-'755
                              PL~ZNTIFF

                 RHC7NI7A ~I~ACKETT,                            SUPEI~Y(]~R COU'~'x C1F 1'~FW .TER~~X
                                                                E$~~CI~ ~OtTN'~'Y ~ I~A,W DNI~IU~
                                           Plauxti£f',          ptJC~~'i' NU.; L-1338-~0
                                vs.
                                                                              CAVIL A     z(7N
                PPESTIGE TvIAINTENANCE, ~.TSA,
                A/K/A P1~ESTIQ~E CLEA]VZt~tG                         ,AMENDEIS GCi1VIPLAI'NT
                SERVICE, J.C. 1'~NNY ~t7RPt7RA'1`Tt?N,            ~ON~LAINT .A,N~ JUktY DL~'M.~,~T17
                IN'C. ANL7 ~T(~HN L?p~ jABC, I1VrC,, A
                F~CTITIt~YJS NAME,

                                         Defende~.nr.


                       Plainti.~, Rh,on~~ Brackett, residing; ~t 1~-14 ~Im S~tr~et, Unit 1~, ix~ the

              Tawnskzip of 1VIQntclair, Cpuz~~ty of E~~~~ and St~t~ of New J~rs~y, by way of complaint

              says:

                                                    FIRS'' CU'tJNT

                       1.    On or ~,bvttt Aril 23, 2Q1.8, Plaintiff, Rk~.onda Brackett was a business

              invite of Defe~.dant, J.C. Pe~nx~y Corpc~xation, Inc., locat~cd ~.t 488 W~odbridg~ Centex,

              ~loodbridge, New J~~sey Q70~5-1305.

                      2~    At a11. times z~nentioned ka,~r~in, the aforesaid prernis~s were awned.,

       .     managed, supervised, mai~7.~in~d ar~d/vr controlled by Defendants, J.C. Penny

             Corporation 8ixid/or Pre~Cig~ Maintexlaxzcey USA ajk/a Fres~ige Cleaning Service and jor

             ~oh~ bay through, thci~ agents, serrrants ar~d c~nployees.

                      3.    ~n the about April ~3, X028, P~       tiff, Rhonda Bi-a.ck~tt, was trave~~ing

             the aforementioned ~ro~erty. While exercising dui care and caution for her own ~efety,

             Plaintiff su~taaried are, fall down accident d~.~.e to the poor construction and. slippEry

             surface of the afores~3d prap~rt~.

                      4.    Defendants and each t~f them had a du~Ey to exerc~s~ reasonable care to

             prated Plaintiff, by ins~rection, main~ent'uzee and othez~ affu~xrtative acts, from the danger

             o#' r~asonabl~ :for~seeabl~ injury acaurr~x~.g from rca,son~bly fareseeble uses of the

             aforesaid property.
      Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 8 of 17 PageID: 15

p3l20t2~020   13:47 ANDREW GR~►ULICH ATTY AT L~4W                                  {FA}f~97~423617            P.0041417



                       5.         Defendants aid each of thezlx had a duty to ~srarz~ plaintiff of the r~c~x~said

                dangerous a;~d unsafe conti~titrns existing oz~ the aforesaid ,property.

                           ~i.    De~'endants and each of them breached their duties to Flainti~ by

               caxeles~ly ~.ct ~,eg~ig~n~ly su~ervls3.~.g, maintainirxg grid contrallixig the aforesaid

               property and fail3.r~g t+~ adcquatel~r warn Flairztiff of the hazardous ~ox~di#ions present on

               the pro~~rty.

                      WH~RE~'~RE, Plain~~' ~Zhonda Br~Ckett, demands jur~gm~nt against the

               Defentian,ts and e~~k~ of fiheznn. far d~.rxxag+~s, int~r~st and costs of st~xt.



                                                         ~~Ct7~l"~ CQUNT

                      1.         Pl~irltif'#', Rhonda Brackett repeat ~aah and every allcget~io~z of the First

               Caunt of the ~omplai~,t ~~ if more fv31y set forth herein,

                      ~.         At the time of the i~acident alleged h~x~i~r~, Plaintiff, Rht►~ada L~rack~tt ~cr~,~

               kh.~ ~genfi, servanx and employee of ~efendartt, J.C. P~~zny Ca~rparation working in tha

              course ~x tl scope of her ernpl~yyrrnent, and was lawfully on the premises.

                     3,          The }~~fendant, J.C. Pez~z~y Corporation, Xn~,, is rtam~d for discovery

              purpos~~ o~,ly, and the ~rnly xelief sought ~raz~rz J,C. Fenny Cozpvration is far aziy

              investigative records relating to deterrnin#xzg the culpably parrtyy ter parfiies, their        emits,
              seruants antl/ox employes, fh~t caused ar contributed fio the Plaix~t~ff, Rhonda

              Bracken's aeeid~nt and ix2juries at the c~nstruetion sits, thereby eatxsing hez' to be

              painfu~Xy and perman~zx~ty irkjured., and athervtri~e damaged as ~re~vic~~3sly set f+~rth at

              length her~~n.

                     WHEREFC3~,E, Plaintiff, ~hc~r~da ~3rack~tt, dernan~s judgxx~~r~t o~ the 5e~ot~d

              fount requiring ~?~f~ndant, J.C. Penny C~~,oxation, Inc. to comply v~txth any ~r3d all

              ti~sG~v~ry demands,

                                                                  ANDREW ~. CC~~R~A        CH, ESQ.
                                                                  1~TTOR X F+'C~R            Imo'


                                                               B~:
                                                                  ANDREW F~. t3~RAULYG~-S, ESQ.

              Datet~:March 19. 20~Q
      Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 9 of 17 PageID: 16
03!2012020   13:48 ~►NDREW GRAULICH A~TTY AT LAW                          {FAi~9736A236~7          P.445t417




                                          L1E~A,ND ,~Oii. T~2TAL BY JUX~.X

                                Plaint~'hereb~ demands a trial by Jury o~, all issues.


                                                             ANDREW' H. C'aRAUx,I
                                                             ,A.TTt7R1VEY FOR. P~


                                                            By:
                                                                  AND EW
                                                                       .CrRAULXCH, ESQ.
              a7ated: Ntarch 39, 202p




                                  CEftTIFYCAT~R?N' pURSUA11l'T'TQ RUY.E ~:&-Y

                    X herby certify that the wi~k~~n matter in cc~n~rov~rsy is z~at the ~u~aject of ~y

             other action or arbitration praoeeding, nog is arty oox~tem~la~.ec~,


                                                           ANDREW~. G          'C1L        , SQ.
                                                           ATTC7~NEY F                IN     F

                                                           Bv: - - ---
                                                                ANbREW H. GRAULI~H, ESQ.
             dated: March 19, 2020
     Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 10 of 17 PageID: 17

03~20l2020   13:48 ANDREW GRAULICH A~TTY AT LAW                               ~AH~973~64236~7           P.OQ7l01?


              ANI7F~W H. t3~RAC.T~X~H, Eft?.
              17 ACAi~EIV~'Y STREET, ~t7X'T'E 1 I 1 I
              NEVVAI~K, NEW JER~~'Y D71(7~
              (973 642-7555
                               PLA~1~?'I"Z~`F
                                                                ~YTPER~C1~,2, ~G~7LT~'r OF ~I~W J~~Z.SE'f~
                RIiC3NDA I~RAGKETT,
                                                                ~~SFX CU~E7'Y1T'T`Y ~ Z.AW ]'~~YSIGII~T
                                                                DiDCKEx` ~TtJ►.:
                                           S'laintiff,
                                va,
                                                                              Cx'Vx~. ACT'YON
               PREST~tGE CLEANING ~ERVI~E, J.C.                   COIVIP~,A~1~T'T Ai1TD J[]'RY T~~N1AN`7)
               ~NNY CORPC}~P,,~'IONt INC, AIV`T~
               JOHN DC1E/ABC, INC,, A FICTITIOUS
               NAME,

                                        ?~e~endant.


                       Fiaintiff, Rh4r~da Brackctt, residing at Z2-~4 Elrn Strut, Unit 12y i~ the

              Township of Montclair, Courtt~ of Essex and Stag of New Jexss~y, by way of compl~unt

              s~y~:

                                                     FiRS'~` ~t'~LTNT

                      1,     t?n or ab~rut April 23, 215, ~'lainta£#', Rhonda Srack~~t was a f~usinese

             invitee of I7efe~,claxat, J.C~ Pen~ay Car~tsration, Inc., located apt 4~8 Woodbridge Center,

             Woodb~-idg~~ New Jersey O'7Q95-1305,

                      2.    At a,~X timEs rner~tionect hexe%~,, the aforesaid ~r~~a$es were owned,

             managed, supervised, maintained acid jar controlled iay Defendants, J.C. Penny

             Corporatiar~ and jor vestige Meaning ~e~vice and/car John Doe through their agents,

             servants ~,nd ~znp~.vyEes.

                      3.    ~}n fk~~ ~baut April 23, 2(?18, Plain,Y ,Rhonda Brackett, vvas ~'~v~rsing

             the ~,f'oz~eznentioned property. While exe~ci~ix~g due carp and cau'~ior~ for her own ~afetY,

             Flairx..tiff sust~zz~ed an fall down accident due try t1~e paar construction Fund slippery

             surface of the c~£oz~esaid property.

                      4.    L3efendants and each of thence had a duty to e~r~rcise r~asoria~lc care to

             protect F~l~i~.ta.~#', by inspocfiion, mainten~n~e and ether affirmative acts, frr~m, the danger

             of reasonabi~ fgx~see~ble znjury occurring from r~asox~abZy foreseehle tzse$ t~~ the

             $foresa~id prtaperty.
     Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 11 of 17 PageID: 18

0~l20t2020   13:4 ANDREW GRAULICH {TTY AT LAW                                  ~AR~9736A23617             P.~D08t017


                        5.       T:3~f~ndaiats and each of them had a duty to warn F~l      tiff of the aforesaid
               d~~7gerous        d unsafe ~or~,di~ions existing on the aforesaid propez~ty,

                          6.    Defex~daxats and e~.ch of thexx~ breached their duties t~ ~'laintiff by

               c~re~essly and n~glige~xtly sup~~'~+ising, maizataining e.~n.d car~trol~ing the aforesaid

               proper     and failitx.g to adequately w     Pl~intift' o~ the hazardous ~onclitians ~reserl.~ can

               fh~ propc~^ty.

                     ~NHERE~+'QRE, l~],aintiff R.~onda Sra,ckett, dezxaands judgment gg~inst the

              Defez~da,r~,ts axzd each of them for darn~ages, interest and cots of suit.



                                                     SECC►1~TD Gt7►UN7`

                     1.        ~l~intiff, Rhonda Brackett rcpea,~ each and every alleg~tior~ of the l~rst

              Count of the Complaint as if amore fully yet forth herein.

                     ~.        At the time of the incident a1leg~d hereiGn Plaini~#~; F~ionda, firackett vvas

              the agent, servant and employe cif A~fend          t, J.C. Penny Gorporat~on working ix~ the

              course ~.nd scope of her ernp],Qymcnt, and was larnrfu,lly on the pxem,is~s.

                    3.         Thy Defendant, J,C, Penny Corporation, Ins., is named for diseov~ry

             ~urpos~~ only, ~xd the only relief sought from J.C, ~~rir~y Cprporatian is for ar~y

             ixivestigative records rel~tin~ to de~en~,ining the culpable party or parties, their agents,

             servants ar~.d/or ~xnploy~es, t1~at caused or cantribut~d to the Flaintiff, I~hanc3~

             Brack~tt's ~c~.i,d~nt and injuries ax ~k~e construction site, thereby causixig her to be

             painfully ~.tzd permanently injured, and othez'wise r~arnaged as previously set foz~tka, at

             Xe~gth herein.

                    't~'HERLFC7RE, Plaintiff, 12k~onda Brackett, demands judgmcn~ tin the S~co~,d

             Count r~quirix~,g L~~f~ndan,t, J.~. Pinny Corporation, Zrt,c, to comply with ~txay and all

             discovery dernara,ds.

                                                              Al~l".1~~E   H. t~RAULIGH, ESQ.
                                                              ATTO         Y FC3R PLAI~IT'~'IFF


                                                           By:
                                                              ANT.77.'t~EW H. QRAULICH, ESt~.
             I)~t~d.March S, X020
     Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 12 of 17 PageID: 19

03l2Ql2024   13:9 ANDREW GRAULICH ATTY AT LAkI                             ¢Ak~97~A23617               P.009l017




                                         D~IVrANIJ► ~OIi. 'I'~tTAL ~#Y JXJ~2'Y'

                               Plaintiff 1~ereby d~manc~s a trial. by jury o~, all issues.


                                                              ANDREW       . ~RA.ULICH, E~C~.
                                                              ATTC}~         C7R P~,A~~F


                                                             $~;
                                                                   APVDR~'W H. GF~IULICH, ESQ.
              l~atad: March 5, 2{12Q




                                 CERTIFYCAT~t~N P'CI'RBUAN~` TO ~tCYLE ~;6-~.

                    I hereby certify xh~,t the within m~att~r in controversy is not the subject of any

             other acti~rn or arbxtxafiiar~ proceedxng~ nor is e~y confiemplated.


                                                            Ar~rr~~z~             z,r~,r     , ~sc~.
                                                            ATT~7~2       F` R-            ~tTIFF

                                                            Sy;
                                                                   ANDREW ~. ~RAULICH, ESQ.
             Dated; march 5, X020
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 13 of 17 PageID: 20




                       ~              ~           ~
              Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 14 of 17 PageID: 21
04j27/2020 __ 0354 PM     PDT      Td:19736898887         FROM:9736898887            Page : 1                  v --~,- • -- •--_ ..


                                           r~                                                   ~~~

       RHONbA BRACKETT                                   Plaintiff                           Superior [curt of New~ersey
                            vs.                                                              Venue: ESSEX
       PRESTIGE MAINTEf~AhlCE, USA, A/K1A PRE571G~       befendane                           backat Number. ESX L 1838 20
       GLEANING SERVICE, ET AL

                    P@Y5411 t0 bB 58tV8Cl (Name &Address)
                    PRESTIGE MAINTENAN[E, USA                                                AF~IOAVIT QF SERVICE
                    1808 10TH STREET                                                         (For use by Private Serv~te)
                    #300
                    PLAlVQ~ TX 75026
                    Attorney.                                                                tost of Service pursuant to a. 4:4-3(c?
                                                                                                                      a
                    Papers Served;
                    SUMMONS, AMENDED COMPUIINT, tERTIFICATiOt~i, TRACK ASSIGNM~AlT NOTICE, CG1MPlA1NT

                    SarvlCe []eta;
                    Served Successfully           ~X,            Nvt Served   Q          Date Tue,Mar312o2n                   Tlrne:      o1:29PM



                    (~ Deitvered a copy to him 1ner personally                      Name of Person Served and. relaclanshEp or title
                    (~ ~eR a copy with a competent hpusQho►d                        OTIS SCbTT
                       member over t4 years of age residing                         VPOKNR
                       Che►e I n {Indlete name & relatlonshlp at rlght~
                       Loft a copy with a person authorized to
                       BGCA~7t Se1Vi[e~ e.$.~ tri3Y13g~tri011t ~8@ht,
                       registered agent, etc.
                       firidlcate name & ofttclaltitie at right

                    bescriptian cif per~oh Acc~ptittg service:

                    Sex: Male           Age; 45.50          Heightr   5'10"   Weight: 200+         skin Cotor: African                Hair Color:   Black
                                                                                                               American

                    Elnssrve~d;

                    Q Defendant is unknown at the address furnished by the attorney
                      AI! re~Soh~ble Inquirle5 Su$$est 8ef~ndant moved to an undetermined address
                    Q No such street In municipality
                    Q Ne response on: aat~:                          Date:
                                        Time:                        TIme:
                    Q Other:                                              Comments or Remarks


                    server C~ata:

                                                                                    I, Kurt 5chedler, wig ~t the time of service a competent adult end
                    SubstrlBed and Sworn to me th6s                                 not having a direct interest in the litigation. I declare under
                     '~-~~. .day of APRIL, 2p20                                     penalty of perjury that the foregoing is true and correct.




                    Notary
                    SignatureS~~_~l~"                      ~C~                                 Kurt Scl~edlcr
                                                                                               2221 Justt~ Road 119-
                                                                                               328,flower Mound, TX
                                                                                               75028, 214-355-0675
                                  Yr~'ii        CNA~ NA~KE
                              ~:r"'~~ Notary Pubifa, Stata of Taxes

                              ~~     ~,
                               ,,~ ~~►.
                                        ~s Camm. ~x~ires 09-~1.20Z~
                                             Notary !D 126728803
Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 15 of 17 PageID: 22
      Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 16 of 17 PageID: 23



        .            ~~~~ ~~
               QRTHQPAEDIC;S                                                            Robin M. Gehrmann, MD
               ~x SPORTS MEDICINE
                    1~i`~1'~"~°"ii"~"~"E




11/I1/2019 - MON -Brackett, Rhonda

DATE OF BIRTH: ~~

INDEPENDENT MEDICAL EXAMINATION

Tbis is a 51-year-old femaXe who is here today for an independent medical evaluation. She is here far an injury
that she sustained on 04/2312018, when she was working for JC Penney. She slipped and fell. She said she hurt
her knee, had swelling at that time, as well as some ribs. She states she went to Concentra where she had x-rays
that demonstrated no evidence of any fracture, and then had physical therapy for treatment of this swollen
painful knee. This did not resolve her symptoms. She was then referred to two separate orthopedic surgeons.
The first was Dr. Zaretsky who evaluated her and also evaluated an MIZTthat was carried out on 05/16/2018.
He felt that she may have been a candidate for a diagnostic at~throscopy, but her MRI at that time was read with
no significant meniscal or ligamentous injuries.

She then saw Dr. Levitsky on 08I08/2Q18, who felt that she also had posttraumatic patellofemoral pain
syndrome and contusion, along with synovitis. She was tareated with a eorticosteroid injection, as well as a
series of viscosupplementation injections, the last of which occurred. on 11/19/2018, almost a year ago.

She said she has never really returned back to her normal level of function. Her knee is swollen and painful.
She naw works for Advantage Apparel, which she has a sedentary job, as opposed to selling clothing retail.

She says it is necessary for her to use a cane to ambulate. She also did have a repeat MRI, wbich was carried
out on 03/l 1J2Q19, which was essentially unchanged from her prior MRI the year before.

PHYSICAL EXAMINATION: Un examination today, Rhonda is a pleasant female. She ambulates with an
obviously antalgic gait. She is using a cane to ambulate. Her temperature is 98.4. Her pulse is 90. Her blood
pressure is somewhat elevated at 180/112. She has her affected le$ knee wrapped in an ACE bandage. we
removed this. In the supine position, Y evaluated her right knee first. She hyperextends about 5 degrees and
flexes to 130 degrees. On the left, her skin is intact. She does have some callus over the anterior aspect of her
knee just over the patella. She has neutral limb alignment bilaterally and symmetric limb length. Again, her
right knee ranges from 5 degrees of hyperextension to 130 degrees of flexion. On her left side, she is tender to
the touch, even light touch to the skin. The whole anterior aspect of her knee is uncomfortable. She has pain
with patellar compression and inhibition testing. Her joint lines are diffusely tender as well. I can elicit no
ligamentous instability. I can elicit no signs of an effizsion today. Her xange of motion on this affected left knee
is, maximum, 10 to 85 degrees that Y can get her to go from both the supine and seated position. She is guarding
significantly anal describes the pain as anterior and deep vvith any motion beyond this level. The remainder of
her lower extrennity examination is otherwise normal in terms of sensation and motor function. She has normal
ankle range of motion as well.




      345 Main Street, Suite 201 •Madison, NJ 47940 •Phone: 973-20Q-7370 •fax: 973-822-7905
              Email: infoCa~collegiatesportsdoc.com • Website: www.coll~giatesportsdoc.com
     Case 2:20-cv-05391-JMV-JBC Document 1-2 Filed 04/30/20 Page 17 of 17 PageID: 24


Brackett, Rhonda
Page 2

IMAGING: I reviewed her two MRIs from Montclair Radiology online. I was able to evaluate them. Tl~e first
MRI on 05/1612018 showed some very minor degenerative cartilage change underneath the patella with soft
tissue prepatellar bursal inflazrumatron. She had no significant meruscal or ligamentous pathology and, again,
very mild degenerative changes throughout the knee. When compared to her repeat MRI done at the same
facility on 03/11/2019, her MRI was essentially the same, howevex, there was resolutioi~a of the prepatellar
bursitis and inflammation.

IMPRESSION: A 51-year-atd female with left knee pain and dysfunction since 04/23/2018.

It is my feeling tlxat, at this point in time, based on the history and physical examiization, i feel she has
developed complex regional pain syndrome involving her left knee. The prognosis is potentially good,
however, it is not a surgical treatment course that would benefit her. I feel st~.e would benefit from evaluation
by a pain management physician who could potentially perform some nerve blocks as well as comprel~.ensive
physical therapy.

I feel that her sympioins are, unfortunately, related to the accident that occurred on 04/2312018. She has Bever
really improved. Her treatmenfi course was appropriate as far as I can tell and, again, I do agree she is not a
surgical candidal:e in any way at this point in time. I think her treatment to date, again, has been medically
necessary and appropriate and, at this point in time, I would recommend treatment by a pain management
specialist and physical therapist.

I feel that she can certainly continue with the light duty work capacity that she is currently at. She has difficulty
with praionged standing and ambulation, so 1 #herefore do nat anticipate she would be able to return back to a
retail position on tl~e floor. At this point, I do not believe she is MMI, as I do not believe that her complex
regional pain syndl•ome has really been treated. I would probably give this about three to four months of
treatment with a pain management physician and physical therapist and, at that point in time, I would anticipate
hopefully sign~cant improvement.

Please feel free to contact me at any poi~zt in time, if there axe any other questions or concerns regarding the
treatment of this patient.

Sincerely,



ROBIN M. GEHRMANN, M.D.

RMG/ll
